333 F.2d 680
Gladys C. JOHNSON, Appellant,v.KANSAS CITY BRIDGE COMPANY et al., Appellees.
No. 20905.
United States Court of Appeals Fifth Circuit.
June 26, 1964.
Rehearing Denied July 31, 1964.

T. H. Freeland, III, Oxford, Miss., M. B. Montgomery, Jackson, Miss., Ralph O. White, Batesville, Miss., Phil Stone, James Stone & Sons, Oxford, Miss., Ross Barnett, Jr., Barnett, Montgomery, McClintock & Cunningham, Jackson, Miss., for appellant.
William O. Luckett and Brewer, Brewer & Luckett, William O. Luckett, Clarksdale, Miss., for appellees.
Before BROWN, MOORE* and GEWIN, Circuit Judges.
PER CURIAM.


1
This is a damage suit which arose out of the construction of a bridge across the Mississippi River in the vicinity of Helena, Arkansas. Jurisdiction is based on diversity of citizenship. The plaintiff Johnson (appellant) complains of the conclusions reached by the trial court.


2
There was an extended trial during which the facts were fully developed. Johnson claimed damages for the destruction of moorings, interference with barge landing facilities, loss of income and anticipated profits, and damages for the use of road rights-of-way. Both compensatory and punitive damages were claimed. The trial court wrote a full opinion dealing with the stipulated facts and those considered by the court to be necessary to dispose of the controversy. The case turns largely on the proof presented at the trial.


3
We have carefully examined the record and considered Johnson's contentions and arguments. The court was not "clearly erroneous" as to the facts found, and did not commit error in the application of the law to the facts of the case.


4
The judgment is affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation